Mr. Justice Mosciizisker,
dissenting:
I do not concur in the majority opinion. To my mind, those in charge of the children in this case are guardians of their persons within the meaning of the relevant acts of assembly, and, in each instance, for school purposes, the residence of the guardian is that of the child. Nor can I agree that under the Juvenile Court Act “incorrigible” children are considered “quasi-criminals......apprehended for wrongs committed by them”; they are not treated as or to be viewed as if criminals at all, but purely as wards taken in charge “for the purpose of subjecting them to the State’s guardianship and protection......as parens patriae” (Com. v. Fisher, 213 Pa. 48, 53, affirming 27 Pa. Superior Ct. 175); and I believe they are entitled to ad*388mission to the schools of the particular district in which the State places them.